      Case 6:20-cv-01127-MK              Document 3       Filed 07/13/20   Page 1 of 11




                                UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

                                          EUGENE DIVISION

UNIVERSITY OF OREGON; OREGON                              Case No. 6:20-cv-01127
STATE UNIVERSITY; UNIVERSITY
OF SOUTHERN CALIFORNIA;                                   DECLARATION OF ALEXANDER H.
ARIZONA STATE UNIVERSITY;                                 SOUTHWELL IN SUPPORT OF
CALIFORNIA INSTITUTE OF                                   PLAINTIFFS’ MOTIONS FOR
TECHNOLOGY; CHAPMAN                                       TEMPORARY RESTRAINING ORDER
UNIVERSITY; CLAREMONT                                     AND PRELIMINARY INJUNCTION AND
MCKENNA COLLEGE; NORTHERN                                 SUMMARY JUDGMENT
ARIZONA UNIVERSITY; PITZER
COLLEGE; POMONA COLLEGE;
PRESIDENT AND BOARD OF
TRUSTEES OF SANTA CLARA
COLLEGE; SCRIPPS COLLEGE;
SEATTLE UNIVERSITY; STANFORD
UNIVERSITY; SAINT MARY’S
COLLEGE OF CALIFORNIA;
UNIVERSITY OF ARIZONA;
UNIVERSITY OF THE PACIFIC;
UNIVERSITY OF SAN DIEGO;
UNIVERSITY OF SAN FRANCISCO;
and UNIVERSITY OF UTAH,

                           Plaintiffs,
                     v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; U.S.
IMMIGRATION AND CUSTOMS
ENFORCEMENT; CHAD F. WOLF, in
his official capacity as Acting Secretary of
the United States Department of
Homeland Security; and MATTHEW
ALBENCE, in his official capacity as
Acting Director of U.S. Immigration and
Customs Enforcement,


                          Defendants




Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment           1
      Case 6:20-cv-01127-MK         Document 3         Filed 07/13/20   Page 2 of 11




                   DECLARATION OF ALEXANDER H. SOUTHWELL

       I, Alexander H. Southwell, do hereby declare:

       1.      I am an attorney licensed to practice law in the State of New York and will be

applying for admission pro hac vice for this matter. I am a partner with the law firm of Gibson,

Dunn & Crutcher LLP, counsel of record for Plaintiffs University of Oregon, Oregon State

University, University of Southern California, Arizona State University, California Institute of

Technology, Chapman University, Claremont McKenna College, Northern Arizona University,

Pitzer College, Pomona College, President and Board of Trustees of Santa Clara College, Scripps

College, Seattle University, Stanford University, Saint Mary’s College of California, University

of Arizona, University of the Pacific, University of San Diego, University of San Francisco, and

University of Utah. I make this Declaration in support of Plaintiffs’ Motions for Temporary

Restraining Order and Preliminary Injunction and Summary Judgment. I have personal

knowledge of the information set forth herein based upon my direct involvement in the matters at

issue and upon my review of the documents and information referenced below.

       2.      On March 9, 2020, the United States Immigration and Customs Enforcement

(“ICE”) issued a “Broadcast Message: Coronavirus Disease 2019 (COVID-19) and Potential

Procedural Adaptations for F and M nonimmigrant students” (“March 9 Guidance”), a true and

correct copy of which is attached hereto as Exhibit A. Pursuant to the March 9 Guidance, ICE

advised that “SEVP recognizes that the COVID-19 crisis is fluid and rapidly changing” and that

it intended to “leav[e] room for schools to comply with state or local health emergency

declarations.” It stated, “SEVP is focused on ensuring that nonimmigrant students are able to

continue to make normal progress in a full course of study as required by federal regulations.

SEVP intends to be flexible with temporary adaptations.”

       3.      On March 13, 2020, ICE issued COVID-19 Guidance for Student and Exchange

Visitor Program stakeholders (“March 13 Guidance”), a true and correct copy of which is

attached hereto as Exhibit B. Pursuant to the March 13 Guidance, students in the United States

Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment        2
      Case 6:20-cv-01127-MK           Document 3        Filed 07/13/20   Page 3 of 11




holding F-1 or M-1 visas are allowed to “count online classes towards a full course of study” in

the event their schools temporarily stopped in-person classes, regardless of whether the visa

holders remained in the United States or departed the United States. The March 13 Guidance

stated that it would remain “in effect for the duration of the emergency.”

       4.      On July 6, 2020, ICE issued a “Broadcast Message: COVID-19 and Fall 2020”

(“July Order”), a true and correct copy of which is attached hereto as Exhibit C. The July Order

largely withdraws the exception that ICE announced in March. The July Order states that if a

school determines that it will provide only online course instruction in the fall, students holding

F-1 visas may not remain in the country to receive instruction. It provides that students holding

F-1 visas “must depart the country or take other measures, such as transferring to a school with

in-person instruction to remain in lawful status[,] or potentially face immigration consequences

including, but not limited to, the initiation of removal proceedings.” It is our current

understanding that if the July 6 Directive takes effect, students with F-1 visas who are enrolled in

remote programs will face immigration consequences if they do not leave the country within 15

days of a student’s non-compliance.

       5.      The July Order has been met with widespread alarm and disapproval, from both

government officials and affected public and private institutions.

       6.      Among the numerous statements of opposition are the following:

   a. A letter signed by 32 United States Senators and 67 Members of Congress urging ICE and

       DHS to “to withdraw this proposed policy immediately, and not to proceed with [their]

       stated plans to publish it in the Federal Register as a Temporary Final Rule.” The

       lawmakers state that “[t]he proposed policy throws the lives of hundreds of thousands of

       students, and the operations of hundreds of colleges and universities, into uncertainty just

       weeks before the start of the fall term, to the detriment of the United States and its

       institutions of higher education.” The signees agree that the policy is “arbitrary” and

       “irrational,” that “DHS and ICE released this guidance as a pretext to force institutions of

Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment         3
     Case 6:20-cv-01127-MK          Document 3         Filed 07/13/20    Page 4 of 11




      higher education to reopen,” and that the justification ICE has given for the policy is “an

      obvious pretext.” They note a statement by Ken Cuccinelli that he believes the policy will

      “encourage schools to reopen.” In reality, they lawmakers believe that the July Order is “a

      cruel, senseless, and xenophobic attempt to … financially coerce colleges and universities

      to reopen campuses this fall, despite what is best for public health,” specifically noting that

      the “policy is dangerous to the health and well-being of numerous communities” and that

      it “demonstrates a callous disregard for the harm this policy inflicts on international

      students, and is contrary to public health guidance from authorities within the

      Administration.”    The letter expressly raises the “concern[] that ICE’s guidance is

      motivated not by public health considerations, but rather by animus toward immigrants, by

      a goal of forcing schools to reopen even as COVID-19 cases are rising, and by a desire to

      create an illusion of normalcy during this unprecedented public health emergency.” A true

      and correct copy of which is attached hereto as Exhibit D.

   b. A separate letter from Senator Susan Collins to the Acting Secretary of DHS urging that

      the July Order “must be rescinded.” Senator Collins states that the policy is “arbitrary and

      capricious,” “unfair and unrealistic,” and that it “makes no sense” with respect to students

      who are already in the U.S. She further states that “[i]t is hard for [her] to imagine a good

      reason for this arbitrary requirement” and that the “arbitrary deadline [of July 15] seems

      intended to force [Universities to make] a hasty decision to fully reopen for in-person

      instruction.” She concludes that “the arbitrary and capricious [July 6] guidance will cause

      real, deep, and long-lasting harm to these institutions and to our nation[al] interests.” A

      true and correct copy of which is attached hereto as Exhibit E.

   c. A statement from the Chief Executive Officer of the American Association for the

      Advancement of Science (AAAS), Sudip Parikh, “urg[ing] the administration to reconsider

      and rescind this guidance.” The AAAS states that the July Order “is cruel to international

      students,” “damaging to America’s scientific leadership,” and that it “will harm U.S.

Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment        4
     Case 6:20-cv-01127-MK          Document 3         Filed 07/13/20    Page 5 of 11




      academia[.]” The AAAS is the world’s largest general scientific society; it publishes

      Science, the leading American peer-reviewed general science journal. A true and correct

      copy of which is attached hereto as Exhibit F.

   d. A statement from the President of the American Association of Universities (AAU), Mary

      Sue Coleman, “strongly urg[ing] the administration to rescind th[e] guidance[.]” The

      Association explains that “the impact on international graduate students and undergraduate

      students already in the United States will be devastating, causing massive disruptions in

      their learning and research.” It further states the July Order “forces sudden, difficult

      decisions on international students and universities” and that it is “likely to do further

      damage to our nation’s universities, which are already struggling with unprecedented

      uncertainty, massive logistical complications, and significant financial losses due to the

      ongoing COVID-19 pandemic.” The AAU finds the policy “immensely misguided and

      deeply cruel[.]” A true and correct copy of which is attached hereto as Exhibit G.

   e. A statement from the Executive Director of the Presidents’ Alliance on Higher Education

      and Immigration, Miriam Feldblum, “call[ing] on ICE to reverse course … and for

      Congress … to direct the reversal of this problematic and harmful policy.” The Alliance

      states that the July Order “serves only to undermine international student[s] … and harm

      our nation’s ability to attract and retain global talent.” It also states that “the forthcoming

      rule would unduly pressure colleges and universities—already experiencing historic fiscal

      strains and uncertainty—to prematurely open in-person courses or else risk losing

      invaluable international student enrollments and contributions.” A true and correct copy

      of which is attached hereto as Exhibit H.

   f. A letter from the Federation of Associations of Schools of the Health Professions written

      “to strongly oppose” the July Order and “urg[ing] the administration to revoke this

      policy[.]” The Federation states that the new policy “complicates decision-making for

      schools,” “would create hardships both for faculty administration and students,” and may

Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment        5
     Case 6:20-cv-01127-MK          Document 3        Filed 07/13/20    Page 6 of 11




      “drive current students out and decrease the attractiveness of the United States as a

      destination for students and researchers.” The letter further suggests that the policy creates

      “an inherent risk” to public health by forcing students to travel during the pandemic, both

      to their home countries and potentially back to the United States. The Federation comprises

      18 associations that together represent 7,429 programs, institutions, hospitals, and health

      systems, and more than 1.3 million students, faculty, clinicians, administrators, residents,

      and researchers. It includes, for example, the Association of American Medical Colleges

      and the American Association of Colleges of Nursing. A true and correct copy of which

      is attached hereto as Exhibit I.

   g. A statement from the President of Arizona State University, Michael M. Crow, calling the

      July Order “a shocking, thoughtless and ill-considered attack against a key element of

      America’s economic prowess.” Mr. Crow calls the July Order “extremely disruptive” to

      higher education and states that it “would damage the American economy in a purely

      negative and chilling way,” causing America to “relinquish [its] position of global

      leadership in teaching and learning.” A true and correct copy of which is attached hereto

      as Exhibit J.

   h. A statement from the President of Columbia University, Lee C. Bollinger, addressed to the

      Columbia community, stating that the July Order “mark[s] a devastating reversal of federal

      policy,” advancing a “destructive and indefensible purpose.” The statement characterizes

      the July Order as “deeply misguided” and notes that it will cause “damage to the nation’s

      academic institutions” and “severely disrupt and cause enormous harm to the lives of the

      international students who are part of [the] Columbia family.” A true and correct copy of

      which is attached hereto as Exhibit K.

   i. A statement from the President of New York University, Andrew Hamilton, addressed to

      NYU students, noting that the July Order “is just plain wrong and needlessly rigid” and



Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment       6
      Case 6:20-cv-01127-MK           Document 3         Filed 07/13/20    Page 7 of 11




       stating that “NYU will be reaching out to Federal officials urging them to revoke or modify

       this rule.” A true and correct copy of which is attached hereto as Exhibit L.

   j. A statement from the President of Texas A&M University, Michael K. Young, stating that

       the policy “could have a devastating impact on international students, as well as on our

       university campuses and communities[.]” The letter expresses support for the statement

       issued by the AAU opposing the policy, and expresses the President’s “sincere[] hope that

       the guidance will be rescinded in light of the AAU statement and other similar reactions.”

       A true and correct copy of which is attached hereto as Exhibit M.

       7.      My team and I have heard from a number of students who have suffered and face

particular irreparable hardships as a direct result of the July Order. Selected summaries of those

students’ situations follow, with individual identifying information omitted due to students’

concerns with privacy and retaliation:

   a. Student A is an international student from Iran studying computer science at Stanford. She

       is openly queer / bisexual and does not wear a hijab. Student A has also made political

       posts on her social media accounts and fears returning to Iran if Stanford is unable to offer

       in-person classes, as Iran may consider her activities “anti-Islamic Republic of Iran.” In

       addition, as a woman in Iran, she doubts she would be able to find work in computer science

       or engineering fields, and, given the existing travel ban on Iran, she does not know if she

       would ever be able to come back to the United States to finish her degree.

   b. Student B studies Political Science and International Relations at USC and is an

       international student from Tunisia. They are currently in Tunisia and fear traveling back

       to the United States due to their compromised immune system and the risk of exposure to

       COVID-19, particularly as the only way back to the United States from Northern Africa

       would require connecting flights in Europe. Due to Student B’s health condition, becoming

       infected could be fatal, and they feel the July Order will force them to risk their life in order

       to continue their education.

Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment          7
     Case 6:20-cv-01127-MK          Document 3        Filed 07/13/20    Page 8 of 11




   c. Student C is an international student from Greece studying Psychological Science at

      Pomona. Both of their parents currently live in the United States, and if Student C is forced

      to return to Greece they would live alone, without any family. As they are concerned

      Pomona may not offer in-person classes in the fall, the July Order has resulted in Student

      C considering transferring to a community college offering in-person classes to ensure they

      are able to stay in the United States.

   d. Student D, an international student from Hong Kong, is working on a PhD at Stanford. As

      a PhD student, Student D devotes the majority of their studies to research, and it is unclear

      to Student D if research will satisfy the in-person requirement. Enrolling in an in-person

      class would result in them signing up for a class that they do not need and are not interested

      in. If the University were to stop providing in-person classes, it would not be possible for

      Student D to transfer to another university without abandoning their research and the

      funding that supports their education.

   e. Student E is an international student studying Political Science at USC. Currently, they

      live with two individuals who are both immunocompromised. Student E fears attending

      in-person classes and risking exposure to COVID-19 which they could then pass to these

      people. Returning home would not only separate them from their significant other and

      community, it would also disrupt their education and career prospects.

   f. Student F, an international student from Germany, is working on a PhD at Stanford. All

      of the classes they planned to take in pursuit of their degree will only be offered online,

      resulting in Student F signing up for unnecessary classes to make sure they can meet the

      “in-person” requirement. Having recently signed a twelve-month lease, if Stanford stops

      offering in-person classes and Student F is forced to return to Germany, they would not

      only need to break their lease but also leave their significant other behind. Further, Student

      F would not be able to continue their research while living abroad, and would not be able

      to maintain their stipend / TA salary, resulting in the loss of their only source of income.

Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment       8
     Case 6:20-cv-01127-MK         Document 3         Filed 07/13/20    Page 9 of 11




   g. Student G is a rising senior studying Mathematical Economics at Pitzer College and is an

      international student from China. Obtaining a flight to China can be difficult, as many

      flights have been cancelled, and Student G does not have the financial capability to

      purchase a ticket at this time given the soaring prices. Removing Student G’s F-1 status

      threatens their studies and jeopardizes their plans to take the GRE exam and apply for

      graduate school this year because doing so would be extremely difficult, if not impossible,

      in China.

   h. Student H is an international student from the United Kingdom studying math and

      computer science at Stanford. Student H fears attending in-person classes as both she and

      her father, with whom Student H lives, have health conditions which place them at risk for

      significant complications if they are exposed to the coronavirus. Student H also fears the

      July Order will force her to return to the United Kingdom if she does not attend in-person

      classes, increasing the risk of exposure to COVID-19 and separating Student H from her

      immunocompromised father. The July Order has also resulted in a number of other

      Stanford PhD candidates and post-doctorate students being unable to continue their

      programs as they are not able to return to Stanford for in-person classes. This will

      significantly impact Student H’s research as she planned to collaborate with these

      individuals.

   i. Student I studies Psychology at Pitzer College and is an international student from China.

      Student I fears the July Order will force them to return to China and lose eligibility for OPT

      (a post-graduate work authorization program). In addition, the difficulty in obtaining a

      ticket to China, the cost of such a ticket, and the increased likelihood of exposure to

      COVID-19 during the trip makes returning home in the near future incredibly difficult and

      unsafe.

   j. Student J is a Chinese international student studying Humanities at Scripps College. As

      Scripps College will not be offering in-person classes in the fall, Student J is concerned the

Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment       9
    Case 6:20-cv-01127-MK          Document 3       Filed 07/13/20     Page 10 of 11




      July Order will force them to return to China or face immigration consequences. The July

      Order also poses severe financial hardship on Student J and their family as obtaining a

      ticket for a flight back to China will cost nearly half of Student J’s mother’s yearly income.

      In addition, Student J would be forced into mandatory quarantine by the Chinese

      government for 14 days upon return.

   k. Student K is an international student from Nepal studying Political Economy at Stanford.

      As an F-1 visa holder, Student K is working toward their dissertation while helping teach

      undergraduate courses at Stanford. If Stanford is unable to provide in-person classes, they

      will not be able to return to their home country, as international flights to Nepal are

      currently disallowed. Even if Student K were somehow able to return to Nepal, they would

      be unable to conduct their research or perform their teaching duties, severely impacting

      their education and dissertation progress.




Declaration of Alexander H. Southwell
in support of Plaintiffs’ Motions for
Temporary Restraining Order and
Preliminary Injunction and Summary Judgment 10
Case 6:20-cv-01127-MK   Document 3   Filed 07/13/20   Page 11 of 11
